DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11-16 and 18 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 and 19-20 directed to Group A Species II (Figures 4-5) and Species III (Figures 7-8) (see the revised/simplified Group A species listing in the 8/26/21 office action) which were non-elected without traverse (see the 6/9/21 applicant’s species election response which elects Species I directed to Figures 1-3 and 6 and specifically excludes claims 17 and 19-20). Claim 17 appears to be directed to non-elected Figures 4-5 and 7 (see specification paragraph [0069]). Claim 19 appears to be directed to non-elected Figure 5. Claim 20 appears to be directed to non-elected Figures 7-8. Accordingly, claims 17 and 19-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Claim 17 has been cancelled.
Claim 19 has been cancelled.
Claim 20 has been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Watkins et al. US20220065070 teaches, in Figure 4, a port sub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	5/20/22